Citation Nr: 1427474	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-32 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 


INTRODUCTION

The Veteran had active service from September 1964 to August 1968. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office (RO).

In April 2011, the Veteran testified via videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is of record.

In February 2014, a Joint Motion for a Partial Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order vacating the Board's July 2013 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

As stated above, in February 2014 the Court granted the JMR vacating the Board's previous decision denying the Veteran's claim.

The JMR highlighted the letters from the Veteran's private physicians Drs. L.M.S. Sr. and L.M.S. Jr. which essentially stated that from 1969 through 1999 the Veteran was treated for low back pain which stemmed from the Veteran's military service.

The Veteran was afforded a VA examination in September 2010.  At that time, the Veteran reported that he had initially injured his back due to hyperextension while doing sit-ups from a hanging position in 1967.  He reported that he has continued to experience back pain since that time. X-rays of the Veteran's lumbar spine revealed mild scoliosis, severe DDD at L4-5 and L5-S1, and severe spondylosis.  The examiner diagnosed lumbar spondylosis and DDD with evidence of radiculopathy.  Based on the history provided by the Veteran, a review of the record, and an examination of the Veteran, the examiner opined that it was less likely as not that the Veteran's current low back disability was a result of his active service, to include his February 1968 treatment for lumbar strain.  In this regard, the examiner noted that the Veteran's back disability could have been incurred at any point during his lifetime.  Further, the examiner noted that specifically indicating that the Veteran's current low back disability was related to one specific incident would be impossible without further evidence documenting such an incident.

The Board finds this rationale is not adequate as it did not appear to consider and address the conclusions of the Veteran's private physicians.  The VA examiner also did not consider and address other private treatment records regarding the Veteran's complaints and treatment for low back pain post-service.  As such, an addendum to the September 2010 VA examination is necessary prior to further appellate review of whether the Veteran's low back disability is related to his military service.

Accordingly, the case is REMANDED for the following action:

1. The claims file should be returned to the examiner who conducted the September 2010 VA examination.  In an addendum, the examiner should state whether it is at least as likely as not that any low back disability diagnosed is related to the Veteran's period of service.

The examiner is asked to specifically address the findings and opinions from Veteran's private physicians, Drs. L.M.S. Sr., and L.M.S. Jr., stated in letters dated January 2009 and March 2009, respectively, and discuss any reasoning contrary to their opinions in the new addendum.  In addition, private treatment records regarding the Veteran's low back pain should also be reviewed and discussed in the addendum opinion. 

If the examiner who conducted the September 2010 VA examination is not available, the Veteran should be afforded a VA examination for his claimed low back disorder with an appropriate examiner.  All indicated studies and/or tests should be performed.  The examiner should provide the opinion requested above, taking into consideration and discussing the evidence noted in the paragraph above.

The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report. 

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the addendum, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim, considering all applicable laws and regulations.  The AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

